Citation Nr: 0117704	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-16 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to May 29, 1996, for 
the assignment of an increased (compensable) evaluation of 10 
percent for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO).  The RO denied entitlement to an increased 
(compensable) evaluation for hearing loss in the right ear, 
and assigned an increased (compensable) evaluation of 10 
percent a hiatal hernia, effective from May 29, 1996.  

In June 2000 the Board of Veterans' Appeals (Board) affirmed 
the determinations previously entered by the RO, and remand 
the case to the RO for issuance of a statement of the case in 
response to the veteran's notice of disagreement with the 
effective date of May 29, 1996, for assignment of a 10 
percent for hiatal hernia.

In July 2000 the RO issued a statement of the case wherein it 
denied an effective date, prior to May 29, 1996, for an 
increased (compensable) evaluation for a hiatal hernia.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim for a compensable evaluation for a 
service-connected hiatal hernia was received on January 29, 
1997, and the rating period for consideration begins on 
January 29, 1996.

3.  Clinical evidence dated from May 9, 1996, demonstrates 
that the veteran's service-connected hiatal hernia had 
worsened to a compensable level.  


CONCLUSION OF LAW

The criteria for an effective date for the grant of an 
increased (compensable) evaluation of 10 percent for a hiatal 
hernia, retroactive to May 9, 1996, have been met.  38 
U.S.C.A. §§ 151, 1155, 5110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400(o)(2), 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. §§ 3.1(p), 
3.151(a) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant...may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

"Date of Receipt" generally means the date on which a 
claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2000).  The date of outpatient or 
hospital examination will be accepted as the date of receipt 
of a claim for increased benefits when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b) (2000).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).

In rhe case of claims for increased evaluations (including 
claims for a total disability evaluation for compensation 
purposes on the basis of individual unemployability), the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two, which provides that for disability 
compensation, the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(1), (o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997); see also Wood v. Derwinski, 1 Vet. 
App. 367 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  Id.  In these cases, the Board 
must determine under the evidence of record the earliest date 
that the increased rating was ascertainable.  Hazan v. Gober, 
10 Vet. App. 511, 521-22 (1997).  Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); VAOPGCPREC 12- 98.  Thus, if the 
increase occurred more than one year prior to the date the 
application is received, the effective date must be no 
earlier than the date of receipt of the application.

Rating Schedule Provisions

A 30 percent evaluation is warranted for a hiatal hernia 
where there is persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is appropriate where the evidence shows two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2000).


Factual Background & Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
On November 9, 2000, the President signed into law the VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that VA has made 
reasonable efforts to assist the veteran to substantiate his 
claim.  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
In this regard, the Board notes that medical records 
pertaining to the veteran's service have been obtained from 
official sources, and post-service VA medical records have 
been obtained from VA sources.  The veteran was provided 
notice of the specific legal criteria necessary for an 
earlier effective date by a July 2000 Statement of the Case 
(SOC).  Nevertheless, he has not identified any additional 
post-service medical records relevant to the specific legal 
criteria at issue.  



As a result, the Board finds that under the circumstances of 
this case, VA has made reasonable efforts to assist him in 
attempting to substantiate his claim, and that additional 
assistance is not required.  Id. 

Earlier Effective Date

The veteran maintains, in substance that he warrants 
entitlement to an effective date earlier than May 29, 1996, 
for the assignment of an increased (compensable) evaluation 
of 10 percent for his hiatal hernia.  He has not identified 
the actual effective date that he seeks.  Accordingly, a 
favorable determination is requested.

It is incumbent upon the Board to examine all communications 
in the claims file that may be interpreted as applications or 
claims, formal and informal, for increased benefits, and, 
then, to examine all other evidence of record to determine 
the earliest dates as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2) 
(2000). 

Applying the foregoing to the facts of this claim, the Board 
concludes that the relevant appeal period for this claim 
begins January 29, 1996 (one year prior to the date of 
receipt of VA treatment records submitted on behalf of the 
veteran), and ends January 28, 1997.

The Board recognizes that on June 3, 1996, the RO received a 
VA Form 21-4138 from the veteran requesting a re-evaluation 
of his service-connected disabilities, that a December 1996 
rating decision denied a compensable evaluation for the 
veteran's hiatal hernia, and that a December 1996 letter from 
the RO informed him of the denial.  However, these facts do 
not result in an appeal period earlier than January 29, 1996.  
The December 1996 decision became final in December 1997, 
when one year had passed without receipt from the veteran of 
a notice of disagreement (NOD).  




The veteran's actual NOD was not received until February 1998 
(more than one year after the December 1996 rating decision) 
and it specifically refers to the July 1997 rating decision.  
Similarly, clarification of the NOD, received from the 
veteran in May 1998, refers to the July 1997 rating decision.  

The veteran's claims file contain numerous post-service 
medical records, which the Board has closely reviewed.  The 
earliest relevant medical evidence dated during the appeal 
period consists of a May 9, 1996, VA Progress Note indicating 
that the veteran was prescribed Maalox and Omeprazile.  A 
follow-up appointment on May 29, 1996, was noted.  In 
addition, VA Doctor's Orders dated May 9, 1996, indicate that 
the veteran was to have lab work done that day, to include 
testing for H. pylori.  The Doctor's Orders also refer to the 
May 29, 1996, follow-up.

VA Progress Notes dated May 29, 1996, provide that the 
veteran had been seen three weeks earlier with dyspepsia 
(chronic).  The veteran was noted to be H. pylori positive.  
The assessment was dyspepsia - H. pylori positive.  The plan 
was for the veteran to follow the H. pylori regimen of 
prescription drugs, which were specifically identified.  

The Board finds that the above discussed VA medical records 
demonstrate that the veteran's hiatal hernia satisfied the 
criteria for a 10 percent evaluation under Diagnostic Code 
7346 as of May 9, 1996.  These medical records show that as 
of that date, his hiatal hernia was of such severity that he 
required immediate treatment.  The treatment consisted of 
prescription medication, laboratory testing, and the 
immediate scheduling of a follow-up appointment.  

It is for the foregoing reasons that the Board finds that 
evidentiary record of this treatment unequivocally supports 
entitlement to an increased (compensable) evaluation of 10 
percent for a hiatal hernia as of May 9, 1996.  38 C.F.R. § 
3.102 (2000).


ORDER

Entitlement to an effective date, for the award of an 
increased (compensable) evaluation of 10 percent for a hiatal 
hernia, retroactive to May 9, 1996, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

